     Case 2:20-cv-05252-VBF-E Document 11 Filed 03/19/21 Page 1 of 3 Page ID #:214



 1
 2
 3                         UNITED STATES DISTRICT COURT
 4                        CENTRAL DISTRICT OF CALIFORNIA
 5                                  WESTERN DIVISION
 6
 7                            CIVIL MINUTES -- GENERAL
 8 Case No.       LA CV 20-05252-VBF-E                    Dated: March 19, 2021
 9 Title:         Lawrence Karlton Smith, Plaintiff v. V. Zepeda et al., Defendants
10
11 PRESENT: HON. VALERIE BAKER FAIRBANK, U.S. DISTRICT JUDGE
12                Patricia Gomez                          N/A
13                Courtroom Deputy                        Court Reporter
14 Attorney Present for Petitioner: n/a                Attorney Present for Resp.: n/a
15
16 Proceedings (in chambers):               ORDER         Dismissing and Terminating
                                                          this Action
17
18
            By Order dated July 15, 2020 and docketed on July 30, 2020, CM/ECF
19
     Document (“Doc”) 4, this Court followed the recommendation of the United States
20
     Magistrate Judge and denied plaintiff Smith’s Request to Proceed Without Prepayment
21
     of Filing Fees. The July 15, 2020 Order found that plaintiff had failed to file a
22
     certified copy of his prison trust account for the preceding six months and a form
23
     authorizing periodic disbursements from that account to pay for filing-fee installments
24
     if the request were to be granted. The July 15, 2020 Order therefore concluded that
25
     plaintiff had failed to carry his burden of establishing indigency, and that his
26
     complaint failed to provide a clear and plain statement of his case as required by Fed.
27
28                                             -1-
     Case 2:20-cv-05252-VBF-E Document 11 Filed 03/19/21 Page 2 of 3 Page ID #:215



 1 R. Civ. P. 8. The July 15, 2020 Order gave him leave to file an amended complaint
 2 and an amended, properly documented Request to Proceed Without Prepayment Filing
 3 Fees within thirty days. The thirty days would start the day after the plaintiff received
 4 the Order through the mail, presumably about one week after it was docketed and
 5 mailed on July 30, 2020. If the thirty days did not start to run until August 15, 2020,
 6 the thirty-day period would have elapsed on about September 14, 2020.
 7        Plaintiff’s deadline has long since elapsed, and he has not filed an amended
 8 complaint purporting to comply with Fed. R. Civ. P. 8 or an amended Request to
 9 Proceed Without Prepayment. Plaintiff has not sought an extension of time in which
10 to file the amended pleading and Request. Nor has he paid the case filing fee.
11        A one-page letter from plaintiff postmarked August 13, 2020, was received by
12 the Court within thirty days from the docketing of the Magistrate Judge’s Order: the
13 letter was received on August 20, 2020 and docketed on August 28, 2020 (Doc 5).
14 The letter did not enclose the required amended Request to Proceed Without
15 Prepayment, nor did it refer to the Magistrate Judge’s July 15, 2020 Order Denying
16 that request with leave to amend within thirty days. However, by letter dated August
17 24, 2020 and docketed August 28, 2020, plaintiff did file his Inmate Statement Report
18 dated August 18, 2020 (Doc 6).
19        Nonetheless, plaintiff never filed an amended complaint.
20        Instead, plaintiff wrote to the Court again by document dated August 28, 2020
21 (Doc 7), entitled “Table of Contents”, but he did not seek leave to belatedly file the
22 required amended complaint. Nor did he belatedly enclose a form authorizing periodic
23 disbursements from his prison trust account to pay filing-fee installments if a renewed
24 Request to Proceed Without Prepayment were to be granted.
25        By one-page letter dated August 21, 2020, postmarked August 28, 2020, and
26 docketed September 21, 2020 (Doc 8), and entitled “Notice of Disability”, plaintiff
27
28                                            -2-
     Case 2:20-cv-05252-VBF-E Document 11 Filed 03/19/21 Page 3 of 3 Page ID #:216



 1 claims to have a disability covered under the Americans With Disability Act which
 2 makes it hard for him to read, write, and understand his case, and that he seeks legal
 3 assistance to proceed with his case. The Notice, however, fails to specify the alleged
 4 disability, let alone provide documents substantiating his claim of disability.
 5        The Court never heard from plaintiff again until March 15, 2021, when he
 6 merely filed a change of address. Because plaintiff offers no evidence to substantiate
 7 his belated claim of disability, the Court will not order that he be provided assistance
 8 in preparing and filing an amended complaint and amended Request to Proceed
 9 Without Prepayment. Nor will the Court retroactively active a deadline for filing
10 those documents that elapsed half a year ago. Instead, the Court orders as follows:
11
12        This case is DISMISSED for lack of prosecution and failure to comply with
13 Court order. The action is TERMINATED (JS-6).
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            -3-
